Citation Nr: 1448806	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral foot disorder, diagnosed as plantar fasciitis.

3.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the cervical spine.  

4.  Entitlement to an initial compensable disability rating for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army and Army National Guard from August 1979 to August 1983, from December 1996 to March 1998, from March 2002 to August 2002, from April 2003 to January 2004, and from September 2008 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Regional Office (RO) in Manchester, New Hampshire.  

The issues of entitlement to increased ratings for degenerative disc disease of the cervical spine and right knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether his sleep apnea had its onset during his military service.

2.  Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether his bilateral plantar fasciitis had its onset during his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  The criteria for service connection for bilateral plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grant of service connection for sleep apnea and bilateral plantar fasciitis herein represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran essentially contends that he had the onset of sleep apnea during active service.  Lay statements, submitted by the Veteran's spouse and fellow servicemen, describe his longstanding history of loud snoring, gasping for air, pauses in breathing, daytime sleepiness, and fatigue.  With regard to his foot problems the Veteran testified at a personal hearing in September 2011 that he first experienced foot pain during "Special Forces" training while deployed in Afghanistan.  

The Board notes that the Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.  However, because he has been diagnosed with sleep apnea and bilateral plantar fasciitis, known clinical diagnoses, to the extent that his claims could be construed to include claims for service connection based on a disability manifested by sleep or bilateral foot problems due to an undiagnosed illness incurred during Persian Gulf service under 38 C.F.R. § 3.317, an award of benefits under this provision is not warranted.  See also VAOPGCPREC 8-98.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans are presumed sound upon entry into service except for conditions noted upon entry. When no preexisting condition is noted upon entry into service, a veteran is presumed sound. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004). The Secretary must rebut the presumption of soundness with "clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service." Horn v. Shinseki, 25 Vet.App. 231, 234 (2012) (emphasis added). Among other things, the Secretary can demonstrate that a condition was not aggravated by service by showing clear and unmistakable evidence that the condition did not increase during service or did not worsen during service beyond the natural progression of the disease. Id.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

I.  Sleep Apnea

Within months of service discharge the Veteran underwent VA examination in October 2009 complaining of a longstanding history of snoring and witnessed apnea.  He reported that since his return from Afghanistan he has had more difficulty staying asleep and as a result he was tired and feeling sleep deprived.  He stated that his wife has told him that he stops breathing at times and that he snores loudly.  He also states that when he sleeps on his back either in his bed or recliner he will wake himself up choking or gasping for air.  A diagnosis of moderate sleep apnea was confirmed by a sleep study.  At that time the Veteran was noted to have severe sleep fragmentation due to sleep-disordered breathing, and C-PAP machine was recommended.  See VA Treatment Note, dated in June 24, 2010.  

When examined by VA in January 2012, the examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  Following review medical literature, and examination of the Veteran, the examiner found that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event or illness.  

The examiner explained that the medical evidence showed the primary cause of the Veteran's sleep apnea was due to a developmentally narrow nasopharyngeal airway with superimposed natural aging and weight gain.  Because the exact time these events coalesce to create sleep apnea could not be determined, the Veteran's current condition was less likely as not caused by or had its onset during active duty service.  Rather, the examiner found the Veteran's current condition was preexisting and less likely than not related to symptoms of loud snoring, interrupted breathing, gasping for breath, and daytime somnolence during his 2009 deployment.  There was no objective evidence to support worsening beyond the natural progression by military service.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board begins by noting that no sleep disorder condition was noted at entry into service and the clinical evaluation portion of the Veteran's 1978 enlistment physical indicates that there were no sleep complaints or abnormalities at the time he was examined, accepted, and enrolled for service, and there are no medical records dated prior to service documenting a preexisting sleep impairment.  With regard to the examiner's opinion that the Veteran had a developmental condition relating to his nasopharyngeal airway, the examiner's opinion is insufficient to establish clear and unmistakable evidence to rebut the presumption of soundness at entry given that although the examiner determined that the Veteran had developmentally narrow nasopharyngeal airway, the examiner did not clearly and unmistakably establish that his sleep problems based on this condition pre-existed service. Rather the examiner merely stated that sleep problems would be triggered by superimposed natural aging and weight gain without establishing that those conditions existed prior to the Veteran's service. As a result, despite any suggestions to the contrary, the Board finds that a sleep disorder, to include sleep apnea, did not pre-exist the Veteran entry into active duty.

That said, the remaining evidence is inconsistent as to whether the Veteran's sleep apnea is related to service.  Service treatment records are entirely negative for complaints of sleep apnea.  Moreover, the single medical opinion concluded that sleep apnea was not related to military service.  

Nevertheless, the Board is satisfied that the sleep apnea diagnosed within several months of service discharge cannot be clearly disassociated from the Veteran's military service.  As alluded to above, he has presented supporting statements from his wife and service colleagues who verify that he has a history of sleep difficulties dating back to his time in the military.  See lay statements from the Veteran's spouse dated in September 2012 and statements from R.R. Villeneuve and D.J. Prince, dated in September 2011.  They are competent to testify as to observable symptoms such as snoring, gasping for air, and apnea.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In this case, the Board finds that their lay assertions of the Veteran having manifestations due to the sleep apnea in service are credible and sufficient to establish the onset of symptoms to the time he was serving on active duty.  Further, while not outcome determinative, there is probative value to the Veteran's assertions that the symptoms he experienced during service have continued until he sought treatment and was diagnosed with sleep apnea (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

There is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Indeed, the only negative opinion of record (the January 2012 VA examination) is equivocal to the extent that  the examiner qualifies his opinion by stating that it is not possible to determine to the exact onset of the Veteran's sleep apnea.  Therefore, some doubt remains as to whether sleep apnea at least as likely had its onset during service, within months of discharge of service, or some other point in time.  As required by law, the Board will resolve that doubt in favor of the Veteran with regard to this claim.  

Based on the evidence of record, and applying the reasonable doubt rule, the Board concludes that it is as likely as not that sleep apnea had its onset during service, and service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

II.  Bilateral Plantar Fasciitis 

Service treatment records, as a whole, fail to reveal any specific foot complaints or symptomatology during service, and none are documented.  However, the fact that the Veteran was not treated for foot problems during service is not fatal to the claim.  

The contemporaneous medical evidence first shows the presence of foot complaints within a month of service discharge, when the Veteran was seen at a VA facility complaining that he could barely walk when he gets out of bed in the mornings due to severe pain across the bottoms of his feet and arches.  After a few minutes of walking around the foot pain subsides.  He was provided nighttime foot splints.  See VA Occupational Therapy Outpatient Consult dated August 21, 2009.  

The Veteran has also submitted statements from his wife and fellow servicemen that corroborate his assertions with regard to the onset of foot pain and symptomatology during service.  See lay statements from the Veteran's spouse and W. Gargone received in June 2011.  Again, they are competent to testify as to observable symptoms such as foot pain.  Charles supra; Falzone supra.  

As to evidence of a medical nexus, the Board notes that the Veteran was afforded a VA examination in October 2009 where the examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  Following examination of the Veteran, the examiner diagnosed mild bilateral plantar fasciitis, but did provide an opinion as to etiology or onset.  Accordingly, this opinion is of no probative value as to the relationship between the Veteran's current bilateral plantar fasciitis and his service.  

Under the circumstances of this particular case, the Board finds that, at the very least, the evidence is in approximate balance as to whether or not the Veteran's plantar fasciitis had its onset in service.  Here, the lay assertions of the Veteran having manifestations of plantar fasciitis in service are credible and sufficient to establish the onset of symptoms to the time he was serving on active duty.  There is no evidence in the record that contradicts his statements, or those of his wife and service colleagues, or that makes them less trustworthy.  Additionally, he was treated and diagnosed proximate to service adding support to the lay statements of onset during active service. Therefore giving considerable weight to the diagnosis of plantar fasciitis within a month of service discharge, the Board is satisfied that it cannot be clearly disassociated from that service. 


Based on the totality of the evidence, the benefit of the doubt is resolved in the Veteran's favor and the Board finds that his currently diagnosed bilateral plantar fasciitis had it onset during his military service.  Service connection for bilateral plantar fasciitis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for sleep apnea is granted.

Service connection for bilateral plantar fasciitis is granted.


REMAND

The Veteran contends that the current disability ratings do not accurately portray the severity of his cervical spine and right knee disorders.  Basically, he argues that this disability has worsened since he was last examined by VA in 2012.  See September 2014 Appellant's Brief page 4. 

Unfortunately since the 2012 VA examination there is very little evidence in the claims file which adequately describes the nature and extent of the Veteran's cervical spine and right knee disabilities.  That notwithstanding, the Board also notes that the Veteran is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2).  So, while the 2012 VA examination is not necessarily too old to adequately evaluate these disabilities, because there may have been significant changes since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, a more contemporaneous medical examination is in order.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Any ongoing medical records should be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone is dated in January 2012.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and private treatment providers who have seen him for his cervical spine and right knee disorders since January 2012, and provide him with the necessary forms for release of private records for any private treatment records identified.  Obtain copies of any identified treatment records pertaining to such treatment and add them to the claims file.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for an appropriate VA examination of his service-connected degenerative disc disease of the cervical spine and right knee chondromalacia.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

With respect to the cervical spine disability, the examiner should:

a) conduct range of motion testing of the cervical spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

b) discuss the presence (including degree) or absence of muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis-as well as the presence (including degree) or absence of ankylosis (favorable) of the Veteran's cervical spine or entire spine. 

c) describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected degenerative disc disease of the cervical spine.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the upper extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

d) provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period. 

With respect to the right knee disability, the examiner should:

e) conduct range of motion testing for the right knee (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins and should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

f) indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

The examiner should the provide opinions as to the effect the service-connected degenerative disc disease of the cervical spine and right knee have, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether this disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


